Exhibit 10.1
 
 
 
 
Memorandum of Understanding
 
This Memorandum of Understanding (“MOU”) is made by and between First Colombia
Gold Corp. (“FCGD”) and GMRV (“GMRV”), a branch of 4uX, LLC, a private company
whose manager is Alan Gilda,
 
Whereas, GMRV owns and controls the Nile Mine Project (“Project”) which is
further described in Exhibit A,
 
Whereas FCGD seeks to explore and earn-in a fifty percent participating interest
in the project,
 
Therefore, FCGD and GMRV agree to enter into this MOU and in good faith
implement its contemplated terms into a definitive agreement within 180 days of
the effective date of this MOU,
 
1.  
Duration : This agreement will be for 180 days from the date of the effective
date and may be extended only upon the written authorization of FCGD and GMRV.

 
2.  
Authority : Alan Gilda warrants that he has the authority to bind GMRV and any
other interests in the Project to the terms of this MOU and contemplated
definitive agreement.

 
3.  
Terms and Conditions : FCGD and GMRV agree that FCGD shall earn a fifty percent
participating interest in the Project by :

 
(a.)  
Paying within180 days of the signing of this MOU $2,500 which will be payable in
cash or the issuance of restricted shares of FCGD at the market bid price, or
the equivalent in restricted preferred shares of FCGD, subject to an
subscription agreement signed by GMRV acceptable to FCGD.

 
(b.)  
FCGD agrees to an initial work commitment of $5,000 in 2013, and upon mutual
agreement of an exploration plan for 2014, an increased work commitment of at
least $10,000 is expected for 2014.

 
(c.)  
FCGD agrees that work commitment will include the consulting services that will
be provided by GMRV.

 
(d.)  
The parties in good faith agree to enter into a definitive agreement with a
duration of 10 years, with a work commitment for this period of $250,000 and
annual minimum advance royalty payments of $5,000 per year in cash,common
shares, or preferred shares, at FCGD’s option, for FCGD to earn a 50% interest
in the project. Should a mutually agreed upon definitive agreement not be agreed
on and implemented within the effective date of this agreement, the payment
referred to above in section (a) shall be non-refundable.

 
 
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 


 
 

 
 
4.  
Effective Date : May 01, 2013.

 
5.  
FCGD will be responsible for all property maintenance fees, estimated not to
exceed        $  500.00  annually at the current BLM Maintenance Fee rate.

 


 
For FCGD :
 
 
 
/s/  Piero Sutti-Keyser                                                    
      Piero Sutti-Keyser, CEO,CGD
 
For  GMRV :
 
 
 
/s/  Alan Gilda                                                                
      Alan Gilda, Manager.GMRV
 
For  Alan Gilda :
 
 
 
/s/  Alan Gilda                                                               
      Alan Gilda, An Individual
 


 
 
 
 


 
- 2 -

--------------------------------------------------------------------------------

 




 
 
 
Exhibit A
 
Project description :


1.  
Nile Mine



The Nile Mine Project consists of two unpatented lode claims covering the over
1,000 feet of the unpatented section of Nile and South Nile Veins and the Nile
Cross-Cut located in Section 4, T11N, R6W.  The Nile Mine reported production of
ore running 0.08-4.64opt gold, 3-7opt silver, 21-65% lead, and 1-5% copper (L.S.
Ropes, Towsley Mines Report 2/15/1919) .


2.  
Placer Claim



The Springer_II Placer consists of one unpatented placer claim covering three
tailing ponds and nearly 0.3 miles of old dredge piles in Section 32, T12N,
R6W.  The mill tailings are from the Empire Mill located further up the
drainage.  The mill processed ore from the Empire Mine which included the M&L,
E-W, Smithville, Puritan, Empire, and Whipperwill Gold Veins.  A total of five
tailings ponds were identified by the State of Montana, of which three are
located on the Springer II.  A brief sampling program in 1996-1997 identified
about 13,000 cy of tailings running 0.01 to 0.029opt gold, 0.55-0.86opt silver,
0.47-0.59% copper, and 0.99-1.47% lead.
 
 
 
graphic1 [graphic1.jpg]
 

 
 
 


 
A - 1

--------------------------------------------------------------------------------

 

